Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with John Kim on 1/31/2022.
The application has been amended as follows: 
In the Claims:
1.	(Currently Amended) An apparatus for varying a coding quantization parameter across a picture, configured to	
	determine a dispersion of a statistical sample value distribution of a high-pass filtered version of a predetermined block of the picture using an Lp norm with p≥1, and
	determine the coding quantization parameter for the predetermined block depending on the dispersion,
	wherein the apparatus is configured to, in determining the dispersion, apply the Lp norm to high-pass filtered sample values of the high-pass filtered version within the predetermined block to measure the dispersion, and, in determining the coding quantization parameter, subject the Lp norm or a squared version thereof to a logarithmization to determine the coding quantization parameter.
20.	(Currently Amended) A method for varying a coding quantization parameter across a picture, comprising:
	determining a dispersion of a statistical sample value distribution of a high-pass filtered version of a predetermined block of the picture using an Lp norm with p≥1; and
	determining the coding quantization parameter for the predetermined block depending on the dispersion,
wherein the determining the dispersion comprises applying the Lp norm to high-pass filtered sample values of the high-pass filtered version within the predetermined block to measure the dispersion, and the determining the coding quantization parameter comprises subjecting the Lp norm or a squared version thereof to a logarithmization to determine the coding quantization parameter.
25.	(Cancelled) 
26.	(Cancelled)
Allowable Subject Matter
Claims 1-3 and 5-21 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to explicitly (or expressly) anticipate or render obvious each limitation as recited in the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHUBING REN whose telephone number is (571)272-2788. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on 571-2727383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/ZHUBING REN/Primary Examiner, Art Unit 2483